TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 27, 2017



                                      NO. 03-16-00807-CV


                                 Senrick Wilkerson, Appellant

                                                v.

                         Texas Department of Public Safety, Appellee




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                  DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellant has been deemed a vexatious litigant, that he is prohibited from filing

new pro se litigation without permission from the local administrative judge, and that he did

not comply with an order from this Court. Therefore, the Court dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.